Citation Nr: 1113300	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for the residuals of a compression fracture of the thoracic spine, T1.  

2.  Entitlement to service connection for a low back disability, to include joint and disk disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 26, 1973, to December 27, 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted private treatment records, accompanied by a waiver of initial RO consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board has reviewed the Veteran's claims file and observes that the claim has been certified to the Board as entitlement to service connection for compression fracture of a thoracic vertebra.  Notably, this issue was previously denied in an unappealed June 1974 rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Nevertheless, while the prior final denial concerned a back disability, diagnosed as compression fracture thoracic vertebra T1, the current diagnosis reported is joint and disk disease of the lumbar and cervical spine.  As indicated in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 5242 and 5243, these disabilities are listed separately and are different for purposes of VA adjudication.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In view of Boggs, it is the preliminary determination of the Board that the claim of service connection for joint and disk disease of the lumbar spine was not previously adjudicated in a prior final denial, as that denial addressed a different disability, and should be addressed on a de novo basis.  Accordingly, the Board finds that the Veteran is actually presenting two claims on appeal, including both the claim to reopen the previous denial of the thoracic spine claim, and a new claim for service connection for a low back disability.  As a consequence, the issues listed on the cover page have been modified to include both claims.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has a back injury due to service.  In a May 2004 statement, he reported receiving treatment for his back from Drs. Barr, Chater and Darrach.  The Veteran also listed various treatment facilities and dates on the VA Form 21-4142, Authorization and Consent to Release Information received in September 2006.  These include the McHenry Medical Group and CVP Management, both in Modesto, California.  Although the Veteran submitted treatment records from Dr. Rhoades of Central Valley Pain Management and Wellness Clinic, records from the other above described physicians and locations are not currently of record.  Nor does it appear that any attempt has been made to procure those records.

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that as part of the duty to assist, the Secretary shall make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA is obligated to assist the claimant in obtaining relevant records, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 C.F.R. § 3.159 (c), (d).  For this reason, a remand is required in order to attempt to obtain records from the above listed private sources.  

In addition, the Veteran was afforded a VA examination in September 2006.  Although the examiner was asked to provide an opinion regarding the etiology of the Veteran's back disability, she stated that she could not resolve the issue without resorting to mere speculation.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed Cir. 2009) (explaining that when an examiner is unable to come to an opinion, such evidence is neither positive nor negative support for service connection, and is therefore not pertinent evidence).

In Jones v. Shinseki, 23 Vet. App. 382, 387 (2010), the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."

The September 2006 VA examiner specifically stated that she was unable to determine whether the Veteran's spine problems initially started or were aggravated in the military due to conflicting data.  During his first week of service, the Veteran presented with flexed posture and complaining of pain in the thoracic and lumbar spine area.  According to a November 29, 1973, service treatment record, the Veteran reported that his back gives out.  The examiner indicated a questionable fractured rib at T7 or T8 and muscle spasm in the area.  Upon examination noted on December 1, 1973, the Veteran exhibited 30 to 40 degree flexion posture with limitation secondary to pain and spasm.  Straight leg raise was positive bilaterally secondary to pain or spasm.  Reflexes were within normal limits, without sensory or motor deficit.  The Veteran was unable to flex back from knee flex position.  X-ray at that time was possible minimal T1 compression fracture.  Additional service treatment record dated December 3, 1973 reflects diagnoses of camptocormia ("Stiff Man Syndrome") and old compression fracture of T1.  According to the September 2006 VA examination report, the Veteran's current diagnoses are joint and disk disease of the lumbar and cervical spine.  

Several service treatment records further indicated that, while in service, the Veteran reported injuring his back prior to service.  However, the Veteran contends that he had no back problems prior to service.  He also submitted medical and lay statements from family and friends indicating that he injured his back in service.

Subsequent to the September 2006 VA examination, additional evidence regarding the Veteran's back disability has been received.  Of significance, a medical report dated in April 1997 from a Dr. Charles Johnston, a private orthopedic surgeon, notes that, following service, the Veteran stepped into an open hole in 1976 which resulted in low back pain and led to surgical decompression about a year and a half later.  In 1981, he sustained sharp and severe, incapacitating low back pain requiring two weeks' hospitalization followed by repeat decompression surgery.  Further, in September 1994, he was rear ended while driving.  Lastly, the Veteran developed sudden severe painful back spasm when he reached forward and downward while working as a car salesman in November 1996.   

Based on the foregoing, and given the absence of an adequate medical opinion in the September 2006 VA examination report and the additional evidence that has been received since that date, as well as the other extensive records development that is being order by way of this remand, the Board finds that a remand also is required to conduct a new examination of the Veteran's entire spine.  

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should clarify for the record that all service treatment records have been obtained and associated with the claims file.  A letter was sent to the Veteran on June 6, 2006, in which the AOJ notified him that it had made three unsuccessful attempts to obtain records of treatment received by him at Silas B. Hayes Army Hospital, Ft. Ord, California, in 1973.  However, this letter did not include an actual finding of unavailability of federal records pursuant to 38 C.F.R. § 3.159(e).  Subsequent to the issuance of this 2006 letter, some records from Silas B. Hayes Army Hospital were associated with the claims file.  On remand, the AOJ must clarify either that all available service treatment records from this facility have been obtained and associated with the claims file, or take proper action to comply with the notice requirements of 38 C.F.R. § 3.159(e).  

2.  The AOJ should contact the Veteran and ask that he provide information concerning the periods of time during which he has received treatment for his back disability from the McHenry Medical Group and CVP Management, both in Modesto, California, as well as from Drs. Barr, Chater and Darrach.  He also should be asked to provide information concerning the dates and locations of any post-service back surgeries that has received, and whether he is receiving any current treatment for his back and, if so, from where.  Additionally, the Veteran should be asked to provide information concerning any post-service workers compensation claims he has submitted, including information concerning for what reason the claims were submitted, the results obtained, and where records of these claims can be obtained from.  Following the receipt of a response from the Veteran, including the completion of any required release forms, the AOJ should obtain and associate all identified records with the claims file.  

3.  Following the completion of the above development, schedule the Veteran for an examination with a Board-certified orthopedic or spinal specialist-given the confusing and complicated nature of the Veteran's claimed spinal conditions, a specialist is required in this case in order to address the matter of etiology-for purposes of assessing his entire spinal column, to include the lumbar, thoracic, and cervical spine.  Any tests deemed necessary by the examiner should be completed.  The claims file must be made available to the examiner for review.  

As part of the examination report, the clinician is requested to provide an opinion concerning whether it is at least likely as not, (i.e., at least a 50 percent or better probability), that any lumbar, thoracic (to include an old compression fracture), or cervical spine disability is etiologically related to an event, injury, or disease in service, to include any injury incurred doing sit-ups in service.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide the requested opinion(s) without resort to mere speculation, he or she should so indicate and discuss in detail why an opinion cannot be provided.

4.  Then, the AOJ should readjudicate the issues of both (1) whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for the residuals of a compression fracture of the thoracic spine, T1, and (2) entitlement to service connection for a low back disability, to include joint and disk disease of the lumbar spine.  If the low back disability claim is denied it should not be included in any Supplemental Statement of the Case (SSOC) that is issued as this matter is being addressed by the AOJ in the first instance.  However, given the procedural history of the case, the Notice of Disagreement that was previously submitted in response to the denial of reopening of the thoracic spine claim is deemed to cover the low back claim as well, such that a Statement of the Case on this issue should be issued.  This issue would then be returned to the Board only if a timely Substantive Appeal is submitted by the Veteran in order to perfect it to the Board.  

Should the thoracic spine claim remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, all perfected claims should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






[continued on next page]



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


